Citation Nr: 0820111	
Decision Date: 06/19/08    Archive Date: 06/25/08

DOCKET NO.  07-13 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Holly A. Hoeft, Associate Counsel






INTRODUCTION

The veteran served on active duty from December 1965 to 
December 1968.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from an April 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, which denied the veteran's claims for 
service connection for bilateral hearing loss and tinnitus. 


FINDINGS OF FACT

1.  Competent medical evidence shows that the veteran's 
current left ear hearing loss is at least as likely as not 
attributable to acoustic trauma while in military service.

2.  Competent medical evidence shows that the veteran's 
current right ear hearing loss is not attributable to 
military service, and was not manifested within the first 
post-service year.  

3.  Tinnitus was not incurred in, or aggravated by service, 
and may not be presumed to have been incurred in service.   


CONCLUSIONS OF LAW

1.  The criteria for service connection for left ear hearing 
loss have been met. 38 U.S.C.A. §§ 101(24), 106, 1110, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2007).

2.  A right ear hearing loss was not incurred in or 
aggravated by service, and may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1154, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§3.102, 3.159, 
3.303, 3.304, 3.307, 3.309, 3.385 (2007). 

3.  Tinnitus was not incurred in or aggravated by service, 
and may not be presumed to have been incurred in service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that service connection is warranted for 
hearing loss and tinnitus in both ears because he was exposed 
to acoustic trauma while on active duty in his capacity as a 
military police officer.  

I. Duty to Notify and Assist

Initially, the Board finds that the content requirements of a 
duty to assist notice have been fully satisfied.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Letters from the 
RO dated in March 2006 and July 2006 provided the veteran 
with an explanation of the type of evidence necessary to 
substantiate his claims, as well as an explanation of what 
evidence was to be provided by him and what evidence the VA 
would attempt to obtain on his behalf.  In addition, the 
letters informed the veteran that he should submit any 
additional evidence that he had in his possession. The 
initial letter was provided before the adjudication of the 
claim.  The VA has no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed. The Board concludes, therefore, that the appeal may 
be adjudicated without a remand for further notification.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  The 
veteran's service medical records have been obtained. The 
veteran has declined a hearing.  He was afforded a VA 
examination, and a medical opinion was obtained in June 2007.  
In March 2006, the veteran sent the RO a response letter 
indicating that he had no other information or evidence to 
provide in support of his claim.  The Board does not have 
notice of any additional relevant evidence which is available 
but has not been obtained. For the foregoing reasons, the 
Board concludes that all reasonable efforts were made by the 
VA to obtain evidence necessary to substantiate the veteran's 
claim. Therefore, no further assistance to the veteran with 
the development of evidence is required.

II. Service Connection

The veteran is seeking service connection for bilateral 
hearing loss and tinnitus.  To establish service connection, 
the record must contain (1) medical evidence of a current 
disability, (2) medical evidence, or in certain 
circumstances, lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  In other words, entitlement to service 
connection for a particular disability 
requires evidence of the existence of a current disability 
and evidence that the disability resulted from a disease or 
injury incurred in or aggravated during service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  See also Pond v. West, 12 Vet. 
App. 341, 346 (1999).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. 
§ 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt will be given to the 
veteran.      38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

A. Bilateral Hearing Loss 

Under C.F.R. § 3.385, medical evidence of current hearing 
loss requires a showing that the auditory threshold in any of 
the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz is 
40 decibels or greater; or that the auditory thresholds for 
at least three of these frequencies are 26 decibels or 
greater; or speech recognition scores using the Maryland CNC 
Test are less than 94 percent. 

The veteran was afforded a VA audiological evaluation in June 
2007.  At that time, pure tone thresholds, in decibels, were 
as follows:  





HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
20
45
55
LEFT
15
15
20
60
75

Speech audiometry revealed speech recognition ability of 96 
percent in both ears. These results show current bilateral 
hearing loss as it is defined by VA regulation, and 
therefore, the current disability requirement for service 
connection is satisfied.  However, the question remains 
whether a medical nexus exists between the current hearing 
loss and the veteran's claimed in-service noise exposure.       

It should also be noted that sensorineural hearing loss may 
be presumed to have been incurred in service if shown to have 
manifested to a compensable degree within one year after the 
date of separation from service. 38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.   Here, there is no 
evidence, medical or otherwise, of hearing loss being 
manifested to a compensable degree within one year of 
service; therefore service connection for hearing loss on a 
presumptive basis is not warranted.

The competent medical evidence available for review as to the 
veteran's claim for hearing loss consists of service medical 
records, including an undated audiogram (that was included in 
the service medical records) that documents a left ear high 
frequency hearing loss, and a June 2007 VA medical opinion 
proffered by a Doctor of Audiology. 

1. As to the left ear hearing loss: 

The veteran's enlistment and separation examinations show 
hearing within normal limits, but reveal some increased 
decibel loss in the left ear upon separation from service.  
In particular, the veteran's October 1968 separation exam 
notes a slight high frequency hearing loss (10 decibels at 
4000 Hz) in the left ear.  Significantly, the veteran's 
November 1965 enlistment examination is silent as to any such 
hearing deficiency.  It is reasonable to conclude from the 
enlistment and separation examinations alone that the 
appellant incurred some type of hearing loss, however slight, 
in his left ear during his service. 

There is also an undated audiogram attached to the veteran's 
vision prescription dated in October 1968.  The results of 
the audiogram are consistent with the left ear hearing 
deficiency documented in the October 1968 separation records, 
and the June 2007 medical opinion obtained by VA verifies 
this fact.  The same medical opinion also establishes a nexus 
between the current left ear hearing loss and the left ear 
hearing deficiency as it was first documented in 1968.   In 
support of this nexus, the audiologist stated that the 
current left ear hearing impairment was similar to the 
October 1968 audiogram results.  The examiner further 
concluded that if the audiogram did, in fact, belong to the 
veteran, then there is evidence of hearing loss while in 
service.  Therefore, the results of the audiogram showing a 
left ear high frequency hearing loss, coupled with the 
separation examination findings and the current medical 
opinion, can only lead to the conclusion that the veteran's 
left ear hearing impairment was incurred during service.  
Furthermore, since the evidence is in relative equipoise in 
showing that the veteran's left ear hearing loss as likely as 
not originated in service, the Board must extend the benefit 
of the doubt to the veteran, and grant this claim.  See 
38 U.S.C.A. §  5107(b); 38 C.F.R. § 3.102.  

2. As to the right ear hearing loss: 

Unlike the left ear hearing deficiency, which was established 
by audiological medical opinion and supporting service 
medical records, there is no evidence available to establish 
a similar medical nexus between the current right ear hearing 
loss and the veteran's service.  The veteran's contentions 
alone are not sufficient to establish this nexus. Although 
the appellant served in a non-combat capacity, he contends 
that he fired weapons on a regular basis during field 
exercises and that he was exposed to significant tank noise, 
all with out the benefit of hearing protection.  See 
Veteran's Statement, March 2006; Notice of Disagreement, June 
2006; and VA Form 9, March 2007.  The Board acknowledges 
these contentions.  However, the veteran's statements as to 
the cause of his current hearing loss of the right ear lack 
medical competency, and there is no medical evidence of 
record to suggest that the current hearing loss in the right 
ear is related to such noise exposure.  See 38 C.F.R. 
§ 3.159(a) which defines competent medical evidence.  The VA 
audiologist reviewed all of the evidence of record, including 
the veteran's enlistment and separation exams, and was unable 
to conclude that the current right ear hearing loss occurred 
while in service.  Unlike the left ear hearing loss, which 
was documented on both the separation exam and the audiogram, 
these records are silent as to the appellant's right ear 
hearing deficiency.  

In sum, the preponderance of the evidence is against finding 
that the veteran's current hearing loss is related to 
service.  When the preponderance of evidence is against a 
claim, it must be denied.  38 U.S.C.A. § 5107.

II. Tinnitus: 

With regard to the tinnitus claim, the preponderance of the 
evidence is also against that claim.  It is significant to 
note that the veteran's service medical records are silent as 
to complaint, treatment, or diagnosis of tinnitus.  The post 
service evidence first reveals a complaint of ringing in the 
ears in 2006, nearly forty years after the veteran's 
separation from service.  Evidence of such a prolonged period 
without apparent medical complaint weighs against the claim.  
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

Although the veteran has given his own opinion that his 
current tinnitus resulted from noise exposure during service, 
the United States Court of Appeals for Veterans Claims 
(Court) has generally held that lay persons, such as the 
veteran, are not qualified to offer an opinion that requires 
medical knowledge, such as a diagnosis or an opinion as to 
the cause of a disability.  See Espiritu v. Derwinski,      2 
Vet. App. 492, 494-5 (1992).  Clearly, the audiologist's 
medical opinion has greater probative value than the 
veteran's subjective opinion regarding the etiology of the 
tinnitus.  With respect to the related VA medical examination 
in June 2007, the audiologist stated that, even should the 
left ear hearing impairment be granted as a service connected 
condition tinnitus remains not caused by or a result of 
military service.  Thus, the only medical opinion regarding 
whether the veteran's current complaints of tinnitus could 
have resulted from noise exposure during service weighs 
against the claim.  The audiologist further explains that the 
tinnitus matching for the right ear (the ear with the lesser 
hearing impairment) matches 1500 Hz which is a frequency 
range that bears no hearing loss.  This is significant 
because tinnitus is typically matched to the more impaired 
ear, in this case the left ear, at a frequency that bears 
some degree of impairment.  For these reasons, the 
audiologist opined that the veteran's tinnitus is not a 
result of military service.  

The Board finds more persuasive and probative the 
contemporaneous service medical records, post-service VA 
audiology treatment records, which are silent with respect to 
tinnitus, and the recent VA medical opinion.  Statements made 
by the veteran to the effect that he has tinnitus resulting 
from noise exposure in service do not constitute competent 
medical evidence.  For the foregoing reasons, the Board finds 
that tinnitus was not present during service and the 
currently claimed tinnitus did not develop as a result of any 
incident during service, to include exposure to noise. 


ORDER

Entitlement to service connection for left ear hearing loss 
is granted.

Entitlement to service connection for right ear hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied. 



____________________________________________
MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


